Citation Nr: 1449038	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  09-41 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a letter in July 2014 requesting a Board video conference hearing for his hearing loss claim.  The Veteran has not been scheduled for a Board hearing and there is no evidence of record indicating that he withdrew his hearing request.  Thus, the Veteran's claim should be remanded to the RO to schedule the Veteran for a Board video conference hearing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference Board hearing at the RO.  The Veteran should be notified in writing of the date, time and location of the hearing.  After the hearing is conducted, or if the Veteran fails to report for the scheduled hearing, the claims folder should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



